Affirmed and Memorandum Opinion filed March 7, 2013.




                                     In The

                        Fourteenth Court of Appeals


                             NO. 14-12-00754-CV


                          DAVID FURRY, Appellant

                                       V.
SMS FINANCIAL XV, L.L.C., SUCCESSOR-IN-INTEREST TO CHASE OF
                     TEXAS, N.A., Appellee


                 On Appeal from County Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 718192


                MEMORANDUM                     OPINION

      Appellant, David Furry, appeals the trial court’s order reviving judgment
and granting issuance of a writ of scire facias against him in favor of appellee,
SMS Financial XV, L.L.C., successor-in-interest to Chase Bank of Texas, N.A.
We affirm.

                                  Background

      The trial court signed a default judgment against Furry in favor of Chase
Bank of Texas, N.A. in the amount of $32,097.99 on March 30, 2000. Chase Bank
assigned the judgment to SMS Financial XV, L.L.C. on May 25, 2007. SMS filed
a motion to revive judgment on January 18, 2011, alleging that a writ of execution
issued on June 1, 2000 and that it is entitled to an order reviving the judgment.
SMS filed its first amended motion to revive judgment on March 29, 2012,
alleging that the motion is timely “before the second anniversary after March 30,
2010, being the date the judgment became dormant,” and asking the trial court to
issue a citation for writ of scire facias. The Harris County Clerk’s Office issued a
letter on May 11, 2012, in which it acknowledged receiving SMS’s March 29,
2012 request to issue a writ of scire facias and stated that it is “unable to issue writ
of scire facias” because the “order to revive judgment has not been granted.”

      Furry filed a response to SMS’s first amended motion to revive on July 24,
2012, arguing that the default judgment is “dormant, null, void, and barred forever
because SMS failed to revive the judgment by issuing a proper Writ of Execution.”
SMS filed a reply on July 30, 2012. The trial court signed an order on July 31,
2012, finding that the “Motion to Revive Judgment is well taken, should be granted
and that a Writ of Scire Facias should issue.” The trial court ordered the judgment
revived pursuant to Section 31.006 of the Texas Civil Practice and Remedies Code
for ten years and ordered the court clerk to treat the judgment as revived and issue
“such executions and/or writs and processes in this cause as needed or requested to
enforce or further extend the life of” the judgment. Furry filed a notice of appeal
on August 16, 2012.

                                       Analysis

      Furry argues on appeal that the trial court erred by granting revival of the
dormant judgment because SMS failed to properly issue a writ of execution by




                                           2
March 1, 20101 — ten years after the judgment against Furry was obtained on
March 1, 2000. Furry argues that the judgment in this case is “dormant, null, void,
and forever barred” because SMS cannot show that a writ of execution was
actually delivered to a constable for service by March 1, 2010. Furry also contends
that SMS’s statement that it requested preparation of a writ of scire facias from the
Harris county clerk “fails to demonstrate the ‘issuance’ of the writ, which is a
requirement for the revival of a judgment under Tex. Civ. Prac. & Rem. Code §
34.001.”

       Contrary to Furry’s contention, nothing in Section 34.001 provides that
issuance of a writ of execution or a writ of scire facias is a requirement for the
revival of a judgment. See Tex. Civ. Prac. & Rem. Code Ann. § 34.001 (Vernon
Supp. 2012). Instead, Section 34.001 addresses preservation and dormancy of
judgments and provides as follows:

       (a) If a writ of execution is not issued within 10 years after the
       rendition of a judgment of a court of record or a justice court, the
       judgment is dormant and execution may not be issued on the
       judgment unless it is revived.
       (b) If a writ of execution is issued within 10 years after rendition of a
       judgment but a second writ is not issued within 10 years after issuance
       of the first writ, the judgment becomes dormant. A second writ may
       be issued at any time within 10 years after issuance of the first writ.
Id. Further, Section 31.006 provides that, once a judgment becomes dormant, the
“dormant judgment may be revived by scire facias or by an action of debt brought
not later than the second anniversary of the date that the judgment becomes
dormant.” See Tex. Civ. Prac. & Rem. Code Ann. § 31.006 (Vernon 2008). The
effect of Section 31.006 is to provide a twelve year residual limitations period for


       1
         Although Furry contends the judgment against him was signed on March 1, 2000, the
record establishes that the trial court signed the judgment against Furry on March 30, 2000.

                                             3
final judgments. Cadle Co. v. Rollins, No. 01-09-00165-CV, 2010 WL 670561, at
*2 (Tex. App.—Houston [1st Dist.] Feb. 25, 2010, no pet.) (mem. op.).

       In determining whether to issue a writ of scire facias to revive a dormant
judgment, a trial court considers the date of the judgment, evidence of any writs of
execution issued on the judgment, and the date of the motion to revive the
judgment scire facias. Id. A scire facias proceeding is a non-evidentiary hearing
for which there is no need for findings of fact and conclusions of law. Id.

       Here, SMS met the requirements for scire facias. The record establishes that
a judgment was obtained against Furry on March 30, 2000. Because there is
nothing in the record to establish that a writ of execution was issued,2 the judgment
against Furry became dormant on March 30, 2010. Therefore, SMS had until
March 30, 2012 to revive the dormant judgment and file for scire facias. SMS
filed its motion and amended motion to revive the dormant judgment on January
18, 2011, and on March 29, 2012, respectively. This was before the second
anniversary of the date that the judgment became dormant. Accordingly, SMS
filed within the time permitted to revive the dormant judgment, and the trial court
correctly revived SMS’s judgment. See Cadles of Grassy Meadow, II, LLC v.
Herbert, No. 07-09-00190-CV, 2010 WL 1705307, at *6 (Tex. App.—Amarillo
Apr. 27, 2010, no pet.) (mem. op.); Cadle Co., 2010 WL 670561, at *2; Trad v.
Colonial Coins, Inc., No. 14-02-00172-CV, 2003 WL 124680, at *2 (Tex. App.—
Houston [14th Dist.] Jan. 16, 2005, no pet.) (mem. op.).

       We overrule Furry’s sole issue on appeal.


       2
         Proper issuance of a writ of execution involves (1) clerical preparation of the writ, and
(2) unconditional delivery to an officer “for enforcement in the manner provided by law.” Trad
v. Colonial Coins, Inc., No. 14-02-00172-CV, 2003 WL 124680, at *2 (Tex. App.—Houston
[14th Dist.] Jan. 16, 2005, no pet.) (mem. op.).

                                                4
                                   Conclusion

      We affirm the trial court’s judgment.




                                      /s/       William J. Boyce
                                                Justice



Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                            5